Exhibit 10.18

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

U.S. $9,500,000,000

 

364-DAY TERM LOAN AGREEMENT

 

Dated as of December 28, 2004

 

Among

 

ORACLE CORPORATION

as the Borrower,

 

THE LENDERS NAMED HEREIN

as the Initial Lenders

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

and

 

CREDIT SUISSE FIRST BOSTON

and

ABN AMRO BANK N.V.

as Syndication Agents

 

and

 

BANK OF AMERICA, N.A.

and

DEUTSCHE BANK SECURITIES, INC.

as Documentation Agents

 

--------------------------------------------------------------------------------

 

WACHOVIA CAPITAL MARKETS, LLC

and

CREDIT SUISSE FIRST BOSTON

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     Section 1.01.   Certain Defined
Terms   1 Section 1.02.   Computation of Time Periods   15 Section 1.03.  
Accounting Terms; Terms Generally   15 ARTICLE II AMOUNTS AND TERMS OF THE
ADVANCES     Section 2.01.   The Advances   16 Section 2.02.   Making the
Advances   16 Section 2.03.   Termination or Reduction of the Commitments   17
Section 2.04.   Repayment of Advances   18 Section 2.05.   Interest   18 Section
2.06.   Interest Rate Determination   18 Section 2.07.   Optional Conversion of
Advances   20 Section 2.08.   Prepayments of Advances   20 Section 2.09.  
Increased Costs   21 Section 2.10.   Illegality   22 Section 2.11.   Payments
and Computations   22 Section 2.12.   Taxes   23 Section 2.13.   Mitigation
Obligations; Replacement of Lenders   25 Section 2.14.   Sharing of Payments,
Etc   26 Section 2.15.   Compensation for Breakage Costs   26 Section 2.16.  
Use of Proceeds   26 Section 2.17.   Evidence of Debt   27 ARTICLE III
CONDITIONS TO LENDING     Section 3.01.   Conditions Precedent to Initial
Borrowing   27 Section 3.02.   Conditions Precedent to Each Borrowing   29
Section 3.03.   Determinations Under Section 3.01   30 ARTICLE IV
REPRESENTATIONS AND WARRANTIES     Section 4.01.   Representations and
Warranties of the Borrower   30 ARTICLE V COVENANTS OF THE BORROWER     Section
5.01.   Affirmative Covenants   32 Section 5.02.   Negative Covenants   35

 

i



--------------------------------------------------------------------------------

ARTICLE VI EVENTS OF DEFAULT     Section 6.01.   Events of Default   38 ARTICLE
VII THE AGENT     Section 7.01.   Appointment and Authority   40 Section 7.02.  
Rights as a Lender   41 Section 7.03.   Exculpatory Provisions.   41 Section
7.04.   Reliance by Agent   41 Section 7.05.   Delegation of Duties   42 Section
7.06.   Resignation of Agent   42 Section 7.07.   Non-Reliance on Agent and
Other Lenders   42 Section 7.08.   No Other Duties, etc.   43 ARTICLE VIII
MISCELLANEOUS     Section 8.01.   Amendments, Etc.   43 Section 8.02.   Notices;
Effectiveness; Electronic Consent.   44 Section 8.03.   No Waiver; Remedies   45
Section 8.04.   Expenses; Indemnity; Damage Waiver   45 Section 8.05.   Right of
Set-off   47 Section 8.06.   Binding Effect   47 Section 8.07.   Assignments and
Participations   47 Section 8.08.   Governing Law   51 Section 8.09.  
Counterparts; Integration; Electronic Execution   51 Section 8.10.  
Jurisdiction, Etc.   51 Section 8.11.   Waiver of Jury Trial   52 Section 8.12.
  Confidentiality.   52 Section 8.13.   Patriot Act Notice   53

 

ii



--------------------------------------------------------------------------------

Schedules Schedule I   - List of Applicable Lending Offices Schedule 2.01   -
Commitments Schedule 5.02(a)   - Existing Liens Exhibits Exhibit A   - Form of
Promissory Note Exhibit B   - Form of Notice of Borrowing Exhibit C   - Form of
Assignment and Acceptance Exhibit D-1   - Form of Opinion of In-House Counsel
for the Borrower Exhibit D-2   - Form of Opinion of Davis Polk & Wardwell,
Counsel for the Borrower

 

iii



--------------------------------------------------------------------------------

364-DAY TERM LOAN AGREEMENT

 

Dated as of December 28, 2004

 

Among Oracle Corporation, a Delaware corporation (the “Borrower”), and the
banks, financial institutions, other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, Credit Suisse First Boston, a
bank organized under the laws of Switzerland acting through its Cayman Islands
branch (“CSFB”) and ABN AMRO Bank, N.V., as Syndication Agents, Bank of America,
N.A. and Deutsche Bank Securities, Inc., as Documentation Agents, Wachovia Bank,
National Association, a national bank organized under the laws of the United
States (“Wachovia”), as Administrative Agent (in such capacity, the “Agent”),
and Wachovia Capital Markets, LLC and CSFB, as Joint Lead Arrangers and Joint
Bookrunners.

 

RECITALS

 

WHEREAS, the Borrower intends to acquire (the “Acquisition”) all of the issued
and outstanding capital stock (the “Shares”) of PeopleSoft, Inc., a Delaware
corporation (the “Target”), pursuant to a cash tender offer (the “Tender Offer”)
by Pepper Acquisition Corp., a Delaware corporation and a wholly-owned
subsidiary of the Borrower (the “Offer Subsidiary”), for a majority of the
outstanding Shares on a fully diluted basis (the “Minimum Shares”) followed by a
merger (the “Merger”) of the Target with and into Offer Subsidiary; and

 

WHEREAS, the parties hereto desire to enter into this 364-Day Term Loan
Agreement (the “Agreement”) in order to finance the Acquisition and related
costs, fees and expenses and for other purposes.

 

NOW THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Acquisition” has the meaning specified in the Recitals of this Agreement.

 

“Additional Permitted Liens” means Liens on the assets of the Borrower or any of
its Subsidiaries, not otherwise permitted hereunder, consisting solely of real
property interests, cash and cash equivalents and any proceeds thereof; provided
that the aggregate value of all assets subject to such Liens shall not exceed,
$500,000,000 at any time based upon the greater of book value or fair market
value of such assets determined at the time such Lien attaches.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Agent’s Account” means an account at Wachovia designated in writing to the
Borrower.

 

“Agreement” has the meaning specified in the Recitals of this Agreement.

 

“Applicable Margin” means a rate per annum, determined by reference to the
Public Debt Rating in effect from time to time as set forth in the grid below:

 

Public Debt Rating

S&P/Moody’s

--------------------------------------------------------------------------------

   Applicable Margin


--------------------------------------------------------------------------------

 

Level I

³ A or A2

   0.350 %

Level II

A- or A3

   0.450 %

Level III

BBB+ or Baa1

   0.625 %

Level IV

BBB or Baa2

   0.750 %

Level V

£ BBB- or Baa3

   1.000 %

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Public Debt Rating, then such rating agency shall be
deemed to have established a rating in Level IV; and (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Public
Debt Rating shall fall within different Levels, the applicable Level shall be
based on the higher of the two ratings unless one of the two ratings is two or
more Levels lower than the other, in which case the applicable Level shall be
determined by reference to the Level next below that of the higher of the two
ratings.

 

2



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
Fund, any other Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Agent, in substantially the form
of Exhibit C hereto or any other form approved by the Agent.

 

“Base Rate” means, at any time, the higher of (x) the Prime Rate or (y) the rate
which is 1/2 of 1% in excess of the Federal Funds Effective Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.05(a)(i).

 

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type (and, in the case of Eurodollar Rate Advances, having the same Interest
Period) made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or Charlotte, North Carolina;
provided that, if the applicable Business Day relates to any Eurodollar Rate
Advances, “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and on which dealings are carried
on in the London interbank market.

 

“Capitalization Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio, expressed as a percentage, of (a) Total Consolidated Net
Debt of the Borrower and its Subsidiaries on such date to (b) Total
Capitalization of the Borrower and its Subsidiaries on such date.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

3



--------------------------------------------------------------------------------

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Commitment” has the meaning specified in Section 2.01.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion”, and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.06, 2.07 or
2.10.

 

“CSFB” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business for which collection proceedings
have not been commenced, provided that trade payables for which collection
proceedings have commenced shall not be included in the term “Debt” so long as
the payment of such trade payables is being contested in good faith and by
proper proceedings and for which appropriate reserves are being maintained) to
the extent included on the Consolidated balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other similar title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property) to the extent included on the Consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP, (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations of such Person in
respect of acceptances, letters of credit with respect to which to such Person
is the account party or similar extensions of credit to such Person, (g) the
aggregate net obligations of such Person in respect of Hedge Agreements;
provided that, for purposes of this clause (g), Debt of the Borrower and its
Subsidiaries shall only include net obligations of the Borrower and its
Subsidiaries in respect of Hedge

 

4



--------------------------------------------------------------------------------

Agreements in an aggregate amount in excess of $50,000,000 as set forth on the
Consolidated balance sheet of the Borrower and its Subsidiaries, as of the date
of determination, in accordance with GAAP, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below guaranteed, by such Person, or
in effect guaranteed by such Person, directly or indirectly, through a written
agreement either (1) to pay or purchase such Debt or to Advance or supply funds
for the payment or purchase of such Debt or (2) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Debt or to assure the
holder of such Debt against loss and (i) all Debt referred to in clauses (a)
through (h) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt. In determining the amount of Debt of any Person of the type
referred to in clause (g) or (i) above, the amount thereof shall be equal to the
lesser of (i) the amount of the guarantee provided or the fair market value of
collateral pledged (as applicable) and (ii) the amount of the underlying Debt of
such other Person so guaranteed or secured.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Dollars” and the sign “$” means the lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

 

“Effective Date” means the date that all conditions precedent set forth in
Section 3.01 shall have been satisfied or waived.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of the United
States, or any State thereof, and having a combined capital and surplus of at
least $250,000,000; (e) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having a combined
capital and surplus of at least $250,000,000; (f) a commercial bank organized
under the laws of any other country that is a member of the OECD or has
concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow or a political subdivision of
any such country, and having a combined capital and surplus of at least
$250,000,000, so long as such bank is acting through a branch or agency located
in the United States; (g) a finance company, insurance company or other
financial institution or fund (whether a corporation, partnership, trust or
other entity) that is engaged in making, purchasing or otherwise holding
commercial loans in the ordinary course of its business and having a combined
capital and surplus of at least $250,000,000

 

5



--------------------------------------------------------------------------------

or an Approved Fund thereof and (h) any other Person (other than a natural
person) approved by (i) the Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed and such approval to be deemed to have been
given if a response is not received within fifteen Business Days from the date
on which request for approval was received by the applicable Person); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (b) by any Governmental Authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of the Borrower or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA; (e) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as

 

6



--------------------------------------------------------------------------------

defined in Section 4001(a)(2) of ERISA; (f) the imposition of a lien under
Section 302(f) of ERISA with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that is reasonably
expected to result in the termination of, or the appointment of a trustee to
administer, a Plan.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

 

“Eurocurrency Reserve Requirements” means, for each Interest Period for each
Eurodollar Rate Advance, the highest reserve percentage (expressed as a decimal)
applicable to any Lender during such Interest Period under regulations issued
from time to time by the Board of Governors of the Federal Reserve System or any
successor for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement),
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period. The Eurocurrency
Reserve Requirements will be adjusted automatically on and as of the effective
date of any change in any applicable reserve percentage.

 

“Eurodollar Rate” means the rate per annum determined by the Agent at
approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of the relevant Interest Period (as specified in the
applicable Notice of Borrowing) by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “Eurodollar Rate” shall be the interest rate
per annum determined by the Agent to be the average of the rates per annum at
which deposits in Dollars are offered for such relevant Interest Period to major
banks in the London interbank market in London, England by the Reference Lenders
at approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period. If any of the Reference Lenders
shall be unable or shall otherwise fail to supply such rates to the Agent upon
its request, the rate of interest shall be determined on the basis of the
quotations of the remaining Reference Lender.

 

7



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.05(a)(ii).

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its Applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.13(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.12(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.12(a).

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

8



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in Section 8.07(g).

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any environmental law, statute or regulation.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar interest rate or currency exchange rate
hedging agreements.

 

“Immaterial Subsidiary” means any Subsidiary of the Borrower (determined, solely
for purposes of this definition, without regard to the last sentence of the
definition thereof), designated by the Borrower in writing to the Agent (a) the
assets of which do not exceed 1% of the total Consolidated assets of the
Borrower and its Subsidiaries, (b) the net income of which does not exceed 1% of
the total Consolidated net income of the Borrower and its Subsidiaries and (c)
the revenues of which do not exceed 1% of the total Consolidated revenues of the
Borrower and its Subsidiaries, in each case as determined as of, or (as
applicable) for the four fiscal quarters most recently ended on, the last day of
the most recently ended fiscal quarter of the Borrower and in accordance with
GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 8.04(b).

 

“Initial Lenders” has the meaning specified in the introductory paragraph of
this Agreement.

 

“Intellectual Property” means all trademarks, service marks, trade names,
Internet domain names (as defined under 15 U.S.C. § 1127), designs, logos,
slogans, and general intangibles of like nature, together with all goodwill,
registrations and applications related to the foregoing; all inventions (whether
patentable or unpatentable and whether or not reduced to practice); patents and
industrial designs (including any continuations, divisionals,
continuations-in-part, renewals, reissues, and applications for any of the
foregoing); copyrights (including any registrations and applications for any of
the foregoing); Software; “mask works” (as defined under 17 U.S.C. § 901) and
any registrations and applications for “mask works”; technology, trade secrets,
know-how, processes, formulae, algorithms, models, methodologies, discoveries,
improvements, specifications and other proprietary or confidential information;
database and data rights; drawings, records, books or other indicia, however
evidenced, of the foregoing; rights of publicity and privacy relating to the use
of the names, likenesses, voices, signatures and biographical information of
real persons; lists or other information relating to customers,

 

9



--------------------------------------------------------------------------------

competitors, suppliers or any other Person; in each case the right to claims
against another Person relating to the Intellectual Property; and in each case
owned by the Borrower or any of its Subsidiaries on or after the Effective Date.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

 

(a) the Borrower may not select any Interest Period that ends after the Maturity
Date;

 

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind.

 

“Material Adverse Effect” shall mean the result of one or more events, changes
or effects which, individually or in the aggregate, could reasonably be expected
to have a material adverse effect on (a) the business, assets, operations,
condition

 

10



--------------------------------------------------------------------------------

(financial or otherwise), material agreements, properties or contingent
liabilities of the Borrower and its Subsidiaries (including, for all purposes,
the Target and its Subsidiaries), taken as a whole or (b) the validity or
enforceability of this Agreement or the rights, remedies and benefits available
to the parties hereunder.

 

“Maturity Date” means the earlier of December 27, 2005 and the date of
termination in whole of the Commitments pursuant to Section 6.01.

 

“Merger” has the meaning specified in the Recitals of this Agreement.

 

“Minimum Shares” has the meaning specified in the Recitals of this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to the types of transactions listed in
Section 2.08(b)(i), the aggregate amount of cash received from time to time by
or on behalf of such Person in connection with such transaction after deducting
therefrom only (without duplication) (a) reasonable and customary brokerage
commissions, underwriting fees and discounts, financial advisor, legal and
accounting fees, filing fees, finder’s fees and other similar fees and
commissions and (b) the amount of taxes payable in connection with or as a
result of such transaction, in each case to the extent, but only to the extent,
that the amounts so deducted, in the case of clause (a), are at the time of
receipt of such cash, actually paid to a Person that is not an Affiliate of the
Borrower and, in the case of either clause (a) or (b), are properly attributable
to such transaction or to the asset that is the subject thereof.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.17 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Offer Subsidiary” has the meaning specified in the Recitals of this Agreement.

 

11



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning specified Section 8.07(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means, with respect to any Person, (a) Liens for taxes,
assessments and governmental charges and levies to the extent not required to be
paid under Section 5.01(b) hereof; (b) pledges or deposits to secure obligations
under workers’ compensation, unemployment, insurance and other social security
laws or similar legislation; (c) pledges or deposits to secure performance in
connection with bids, tenders, contracts (other than contracts for the payment
of money) or leases to which such Person is a party; (d) deposits to secure
public or statutory obligations of such Person; (e) materialmen’s, mechanics’,
carriers’, workers’, repairmen’s and other like Liens in the ordinary course of
business, or deposits to obtain the release of such Liens to the extent such
Liens, in the aggregate, would not have a Material Adverse Effect; (f) deposits
to secure surety and appeal bonds to which such Person is a party; (g) other
pledges or deposits for similar purposes in the ordinary course of business,
including pledges and deposits to secure indemnity, performance or other similar
bonds and in connection with insurance maintained in accordance with Section
5.01(c); (h) Liens created by or resulting from any litigation or legal
proceeding which at the time is currently being contested in good faith by
appropriate proceedings; (i) leases made, or existing on property acquired, in
the ordinary course of business; (j) landlords’ Liens under leases to which such
Person is a party; (k) zoning restrictions, easements, licenses, and
restrictions on the use of real property or minor irregularities in title
thereto, which, with respect to property that is material to the Borrower and
its Subsidiaries, taken as a whole, do not materially impair the use of such
property in the operation of the business of such Person or the value of such
property for the purpose of such business; (l) Liens consisting of leases or
subleases and licenses or sublicenses granted to others in the ordinary course
of business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole, and any interest or title of a
lessor or licensor under any lease or license, as applicable; (m) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods; and (n) Liens
which constitute a lender’s rights of set-off of a customary nature.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

12



--------------------------------------------------------------------------------

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Prime Rate” means the rate of interest per annum announced or established from
time to time by Wachovia as its prime rate for dollars loaned in the United
States in effect at its principal office in Charlotte, North Carolina. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. Wachovia or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by any of S&P and Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
For purposes of the foregoing, (a) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(b) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.

 

“Reference Lenders” means initially, Wachovia and CSFB or, if Wachovia and CSFB
are unable to furnish timely information in accordance with Section 2.06, any
other commercial bank of recognized national standing designated by the Agent as
constituting a “Reference Lender” hereunder.

 

“Register” has the meaning specified in Section 8.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances or, if no
principal amount is then outstanding, Lenders having at least a majority in
interest of the Commitments.

 

“Reserve Adjusted Eurodollar Rate” means, with respect to each day during each
Interest Period pertaining to a Eurodollar Rate Advance, a rate per annum
determined for such day in accordance with the following formula:

 

Eurodollar Rate

 

1.00 - Eurocurrency Reserve Requirements

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Shares” has the meaning specified in the Recitals of this Agreement.

 

13



--------------------------------------------------------------------------------

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“SPC” has the meaning specified in Section 8.07(g).

 

“Software” means any and all (a) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code or object code form, (b) databases and compilations, including any
and all data and collections of data, and (c) all documentation, including user
manuals and training materials, relating to any of the foregoing.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate, is at the time directly or indirectly owned or
Controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
Notwithstanding the foregoing, references to “Subsidiary” in this Agreement
shall not include (i) Miracle Linux Kabushikigaisha (also known as Miracle Linux
Corporation), a Japanese Kabushikigaisha or (ii) any other Person that would
otherwise be a Subsidiary of the Borrower pursuant to the foregoing portion of
this definition and that the Borrower does not directly or indirectly Control;
provided that, in the case of any such Person in clause (i) or (ii), such Person
is also an Immaterial Subsidiary.

 

“Syndication Agents” has the meaning specified in the introductory paragraph of
this Agreement.

 

“Target” has the meaning specified in the Recitals of this Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tender Offer” has the meaning specified in the Recitals of this Agreement.

 

“Tender Offer Documentation” has the meaning specified in Section 3.01(c).

 

14



--------------------------------------------------------------------------------

“Total Capitalization” of any Person on any date, means the sum of (a) Total
Consolidated Net Debt of such Person on such date and (b) shareholders’ equity
of such Person on such date, determined on a Consolidated basis.

 

“Total Consolidated Net Debt” of any Person on any date, means (a) all Debt of
such Person and its Subsidiaries on such date, determined on a Consolidated
basis minus (b) cash, cash equivalents and short term investments reflected on
the Consolidated balance sheet of the Borrower and its Subsidiaries.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Wachovia” has the meaning specified in the introductory paragraph of this
Agreement.

 

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

Section 1.03. Accounting Terms; Terms Generally. All terms of an accounting or
financial nature shall be construed in accordance with generally accepted
accounting principles (“GAAP”), as in effect in the United States from time to
time, provided that, if the Borrower notifies the Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change, occurring after the date hereof, in GAAP or in the application thereof
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment of any provision hereof for such purpose), regardless of whether such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be applied on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references

 

15



--------------------------------------------------------------------------------

herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower hereunder
from time to time on not more than five separate Business Days during the period
from the Effective Date until February 28, 2005 in an aggregate principal amount
that will not exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 hereto or, if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.07(c), as such amount may be reduced pursuant to Section
2.03 (such Lender’s “Commitment”). Each Borrowing shall be in an aggregate
amount of $50,000,000 or an integral multiple of $1,000,000 in excess thereof
and shall consist of Advances of the same Type made on the same day by the
Lenders ratably according to their respective Commitments; provided that the
aggregate amount of the Borrowings made on the date of the initial Advances
shall not be less than $6,000,000,000. Amounts borrowed under this Section 2.01
and prepaid pursuant to Section 2.08 may not be reborrowed.

 

Section 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or the Business Day of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give to each Lender prompt notice thereof.
Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing or by telecopier in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, (iv) remittance instructions and (v) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance. Each Lender shall, before 1:00 P.M. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 8.02.

 

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any

 

16



--------------------------------------------------------------------------------

Borrowing if the aggregate obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.06 or 2.10 and (ii)
Eurodollar Rate Advances may not be outstanding as part of more than ten
separate Borrowings.

 

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

 

(d) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with subsection
(a) of this Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the Agent,
then the applicable Lender and the Borrower severally agree to pay to the Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Agent, at (i) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Advances. If the Borrower
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays such
amount to the Agent, then such amount shall constitute such Lender’s Advance
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Agent.

 

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

Section 2.03. Termination or Reduction of the Commitments. The Borrower shall
have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that once terminated, a
Commitment may not be reinstated.

 

17



--------------------------------------------------------------------------------

Section 2.04. Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of the Lenders on the Maturity Date the aggregate principal
amount of the Advances then outstanding.

 

Section 2.05. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the Base Rate in effect from
time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December during such periods, commencing with the
quarter ended March 31, 2005.

 

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Reserve Adjusted
Eurodollar Rate for such Interest Period for such Advance plus (y) the
Applicable Margin in effect from time to time, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each Business Day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may with the consent, or shall at the direction of the
Required Lenders, require that the Borrower pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance, pursuant to clause (a)(i) or (a)(ii) above and (ii)
to the fullest extent permitted by law, the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
Base Rate Advances pursuant to clause (a)(i) above, provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

 

Section 2.06. Interest Rate Determination. (a) Each Reference Lender agrees, if
requested by the Agent, to furnish to the Agent timely information for

 

18



--------------------------------------------------------------------------------

the purpose of determining the Reserve Adjusted Eurodollar Rate. If any of the
Reference Lenders shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Lenders. The Agent shall give prompt notice to the Borrower and the
Lenders of the (i) applicable interest rate determined by the Agent for purposes
of Section 2.05(a)(i) or (ii), and the rate, if any, furnished by each Reference
Lender for the purpose of determining the interest rate under Section
2.05(a)(ii).

 

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Reserve Adjusted Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

 

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances (unless repaid) will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

 

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $25,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurodollar Rate Advance (unless repaid) will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

 

(f) If fewer than two Reference Lenders determine and furnish timely information
to the Agent for determining the Eurodollar Rate for any Eurodollar Rate
Advances after the Agent has requested such information:

 

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

 

(ii) with respect to Eurodollar Rate Advances, each such Advance (unless repaid)
will automatically, on the last day of the

 

19



--------------------------------------------------------------------------------

then existing Interest Period therefor, Convert into a Base Rate Advance (or if
such Advance is then a Base Rate Advance, will continue as a Base Rate Advance),
and

 

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

 

Section 2.07. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.06 and 2.10, Convert all or a portion of
all (comprising, in the case of any portion, a ratable portion of the respective
Advances of each Lender and in an aggregate amount not less than $25,000,000)
Advances of one Type comprising the same Borrowing made to the Borrower into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances and any Conversion of Base
Rate Advances into Eurodollar Rate Advances shall be in an amount not less than
$25,000,000. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances (or
portions thereof) to be Converted and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Advance. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

 

Section 2.08. Prepayments of Advances. (a) Optional. The Borrower may, upon
notice to the Agent not later than 11:00 A.M. (New York City time) on the
proposed prepayment date for Base Rate Advances, and upon at least three
Business Days’ notice for Eurodollar Rate Advances, in each case stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay in whole or ratably in part the
outstanding principal amount of the Advances comprising part of the same
Borrowing made to the Borrower together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that (x)
each partial prepayment shall be in an aggregate principal amount of $25,000,000
or an integral multiple of $1,000,000 in excess thereof and (y) in the event of
any such prepayment of Eurodollar Rate Advances, the Borrower shall be obligated
to reimburse the Lenders in respect thereof pursuant to Section 2.15.

 

(b) Mandatory. (i) If the Borrower or any of its Subsidiaries shall have
received Net Cash Proceeds in excess of $50,000,000 from (A) the issuance in the
capital markets by the Borrower or any of its Subsidiaries of any Debt (other
than Debt of the nature described in clauses (i) and (iii) of Section 5.02(e)),
or (B) the sale or issuance in the capital markets by the Borrower or any of
Subsidiaries of equity interests for Net Cash Proceeds, in the case of each of
clauses (A) and (B), to any party other than the Borrower or any of its
Subsidiaries, the Borrower shall be required to make a mandatory

 

20



--------------------------------------------------------------------------------

prepayment of Advances in an aggregate amount equal to such Net Cash Proceeds in
accordance with this Section 2.08(b); provided, that, if the Borrower has
previously made a mandatory prepayment of Advances in accordance with this
Section 2.08(b), no further mandatory prepayment shall be required until the
amount of Net Cash Proceeds of the nature described in clauses (A) and (B) again
exceed $50,000,000. Any mandatory prepayment of Advances required to be made
pursuant to this Section 2.08(b) shall be made on the earlier of (1) the last
day of the Interest Period for any Advance ending after the date of receipt of
such Net Cash Proceeds (until all such Net Cash Proceeds have been prepaid) and
(2) the 30th calendar day after the receipt thereof and shall be applied to the
Advances comprising a Borrowing ratably; provided, that, all such Net Cash
Proceeds shall have been applied to prepay Advances not later than the 30th
calendar day after the date that such Net Cash Proceeds exceed $50,000,000.

 

(ii) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

 

Section 2.09. Increased Costs. (a) If any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any reserve
requirement reflected in the Reserve Adjusted Eurodollar Rate); (ii) subject any
Lender to any tax of any kind whatsoever with respect to this Agreement or any
Eurodollar Advance made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 2.12 and changes in the rate of any Excluded Tax payable by
such Lender); or (iii) impose on any Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Advances
made by such Lender; and the result of any of the foregoing shall be to increase
the cost to such Lender of making or maintaining any Eurodollar Advance (or of
maintaining its obligation to make any such Advance), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount), then upon request of such Lender the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b) If any Lender determines that any Change in Law affecting such Lender or the
Applicable Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Advances made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

21



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.09 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.09 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.09 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 2.10. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority having relevant jurisdiction
asserts that it is unlawful, for any Lender or its Eurodollar Lending Office to
perform its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, (i) each Eurodollar Rate Advance
will Convert into a Base Rate Advance or an Advance that bears interest at the
rate set forth in Section 2.05(a)(i) either (x) on the last day of the then
current Interest Period applicable to such Eurodollar Rate Advance if such
Lender may lawfully maintain and fund such Eurodollar Rate Advance to such date,
or (y) immediately and automatically if such Lender shall determine that it may
not lawfully maintain and fund such Eurodollar Rate Advance to such date; and
(ii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

 

Section 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes not later than 11:00 A.M. (New York City
time) on the day when due in U.S. dollars to the Agent at the Agent’s Account in
same day funds, without set-off, counterclaim or deduction, in each case as
expressly provided herein. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest ratably
(other than amounts payable pursuant to Section 2.09, 2.12 or 2.15) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.

 

(b) All computations of interest based on the Base Rate (except when calculated
by reference to the Federal Funds Rate) shall be made by the Agent on the basis
of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurodollar Rate or the Federal Funds Effective Rate shall
be made

 

22



--------------------------------------------------------------------------------

by the Agent on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest are payable. Each determination by the Agent
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent error in the calculation of such interest rate.

 

(c) Except as otherwise set forth herein, whenever any payment hereunder or
under the Notes shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

 

Section 2.12. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.12) the Agent or Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c) The Borrower shall indemnify the Agent and each Lender within 10 Business
Days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.12) paid by the Agent or
such Lender, and any penalties, interest and reasonable expenses arising
therefrom or with

 

23



--------------------------------------------------------------------------------

respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder shall deliver to the Borrower (with a copy to
the Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing, in the
event that the Borrower is resident for tax purposes in the United States of
America, any Foreign Lender shall deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or (iv)
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(f) If the Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional

 

24



--------------------------------------------------------------------------------

amounts pursuant to this Section 2.12, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.12 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

Section 2.13. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.09, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.12, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.09 or 2.12, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) If any Lender requests compensation under Section 2.09, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, or if any
Lender defaults in its obligation to fund Advances hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
8.07), all of its interests, rights and obligations under this Agreement and the
related Notes to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that (i) the Borrower shall have paid to the Agent the assignment fee
specified in Section 8.07, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
any amounts under Section 2.15) from such Eligible Assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.09 or payments required
to be made pursuant to Section 2.12, such assignment will result in a reduction
in such compensation or payments thereafter, and (iv) such assignment does not
conflict with applicable law. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

25



--------------------------------------------------------------------------------

Section 2.14. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations of the
Borrower hereunder resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of its Advances and accrued interest thereon or other
such obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, to the end that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Advances and
other amounts owing them, provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Advances to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

Section 2.15. Compensation for Breakage Costs. If any payment of principal of,
or Conversion of, any Eurodollar Rate Advance is made by the Borrower to or for
the account of a Lender other than on the last day of the Interest Period for
such Advance, as a result of a payment, prepayment or Conversion pursuant to
this Agreement or acceleration of the maturity of the Advances pursuant to
Section 6.01, Borrower shall, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

 

Section 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely in order to
finance the Acquisition and related costs, fees and expenses, for working
capital purposes and other general corporate purposes, provided that such
proceeds shall not be used (a) in any manner that would result in violation of
Regulation U or X, issued by the Board of Governors of the Federal Reserve
System, as now and from time to time hereafter in effect or (b) as a commercial
paper “backstop” facility.

 

26



--------------------------------------------------------------------------------

Section 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
the order of such Lender in a principal amount up to the Commitment of such
Lender.

 

(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by the Agent, (iii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iv) the amount of any sum
received by the Agent from the Borrower hereunder and each Lender’s share
thereof.

 

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

ARTICLE III

 

CONDITIONS TO LENDING

 

Section 3.01. Conditions Precedent to Initial Borrowing. The obligation of each
Lender to make an Advance on the occasion of the initial Borrowing shall be
subject to the satisfaction on such date of the following conditions precedent:

 

(a) Since May 31, 2004 there shall not have occurred and be continuing any
Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

(b) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the Lenders
in their reasonable discretion) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lenders that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.

 

(c) There shall not have been, without the consent of Joint Lead Arrangers,
which shall not be unreasonably withheld, delayed or conditioned, any material
modification to the terms and provisions of the documentation relating to the
Tender Offer (except for an extension of the Tender Offer period), including,
without limitation, the Agreement and Plan of Merger dated as of December 12,
2004 among the Target, the Borrower and Offer Subsidiary (the “Tender Offer
Documentation”) from the forms of such Tender Offer Documentation most recently
delivered to the Agent and the Lenders prior to the date of execution of this
Agreement by all parties hereto; and the Tender Offer Documentation shall be in
full force and effect. Offer Subsidiary shall have accepted for purchase not
less than the Minimum Shares pursuant to the Tender Offer; all conditions
precedent to the purchase by Offer Subsidiary of the Minimum Shares shall have
been satisfied or waived (other than payment, which will occur substantially
contemporaneously with receipt of the proceeds hereof in connection with the
Initial Borrowing); and all other aspects of such portion of the Tender Offer
shall have been conducted in accordance with the Tender Offer Documentation.

 

(d) The Borrower shall have paid all reasonable invoiced fees and out-of-pocket
expenses of the Agent and the Lenders (including the reasonable invoiced fees
and expenses of counsel to the Agent required by this Agreement), to the extent
invoices therefor have been received at least one Business Day before such
Borrowing).

 

(e) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

 

(i) Since May 31, 2004 there shall not have occurred and be continuing any
Material Adverse Effect,

 

(ii) The representations and warranties contained in Section 4.01 are true and
correct on and as of the Effective Date, and

 

(iii) No event has occurred and is continuing that constitutes a Default.

 

(f) The Agent shall have received on or before the Effective Date the following,
each dated the Effective Date, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

 

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.17.

 

28



--------------------------------------------------------------------------------

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving the transactions contemplated by this Agreement and the
execution and delivery of this Agreement and the Notes, if any, to be delivered
by the Borrower, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
such Notes.

 

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes, if any, to be delivered by the
Borrower and the other documents to be delivered hereunder.

 

(iv) A favorable opinion of (i) in-house counsel for the Borrower in the form of
Exhibit D-1 and (ii) Davis Polk & Wardwell, counsel for the Borrower, in the
form of Exhibit D-2 and, in each case, in form and substance satisfactory to the
Agent.

 

(v) There shall not have been, without the consent of the Agent, which shall not
be unreasonably withheld, delayed or conditioned, any material modification to
the pro forma financial statements for the Borrower and its Subsidiaries most
recently delivered to the Agent prior to the date of execution of this Agreement
by all parties hereto.

 

(g) The Agent shall have received and be reasonably satisfied with a copy of the
Borrower’s investment policy as in effect on the Effective Date.

 

Section 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing shall be subject to
the conditions precedent (without limitation of the conditions set forth in
Section 3.01, in the case of the first Borrowing) that on the date of such
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):

 

(a) the representations and warranties contained in Section 4.01 made by the
Borrower are true and correct in all material respects on and as of the date of
such Borrowing before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date
(except to the extent that any such representation or warranty relates to a
specific earlier date in which case it was true as of such earlier date), and

 

(b) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, that constitutes a Default in
respect of the Borrower.

 

29



--------------------------------------------------------------------------------

Section 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the Effective Date specifying its
objection thereto. The Agent shall promptly notify the Lenders and the Borrower
of the anticipated date of the initial Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation.

 

(b) The execution, delivery and performance by the Borrower of this Agreement,
the Tender Offer Documentation and the Notes, if any, to be delivered by it, and
the consummation of the transactions contemplated hereby and thereby, are within
the Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter or by-laws
(or other equivalent organizational documents), (ii) applicable law or (iii) any
contract or instrument binding on the Borrower or any of its properties or
assets that is material to the Borrower and its Subsidiaries, taken as a whole.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement, the Tender Offer Documentation or the Notes, if any, to be delivered
by it.

 

(d) This Agreement and the Tender Offer Documentation have been, and each of the
Notes, if any, to be delivered by the Borrower when delivered hereunder will
have been, duly executed and delivered by the Borrower. The Tender Offer
Documentation remains in full force and effect. Assuming that this Agreement has
been duly executed by the Agent and each of the Initial Lenders, each of this
Agreement and the Tender Offer Documentation is, and each of the Notes of the
Borrower when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms, subject to (i) bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general application affecting the rights
and remedies of creditors and (ii) general principles of equity, regardless of
whether applied in proceedings in equity or at law.

 

30



--------------------------------------------------------------------------------

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
May 31, 2004, and the related Consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for the fiscal year then ended, accompanied
by the opinion(s) of one or more firms of independent certified public
accountants of recognized national standing, as filed with the Securities and
Exchange Commission on Form 10-K with respect to its year ended dated May 31,
2004, and the Consolidated balance sheet of the Borrower and its Subsidiaries as
at August 31, 2004, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the three months then ended, as
filed with the Securities and Exchange Commission on Form 10-Q with respect to
its fiscal quarter ended dated August 31, 2004, copies of which have been
furnished to each Lender, fairly present, subject, in the case of said balance
sheet at August 31, 2004, and said statements of income and cash flows for the
three months then ended, to absence of footnotes and to year-end audit
adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP consistently applied.

 

(f) There is no pending or (to the knowledge of the Borrower) threatened action,
investigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that is initiated by any Person other than a
Lender in its capacity as a Lender (i) that is reasonably likely to have a
Material Adverse Effect or (ii) that purports to affect the legality, validity
or enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.

 

(g) Since May 31, 2004, there has not occurred any Material Adverse Effect which
is continuing.

 

(h) None of the Borrower or any of its Subsidiaries is an Investment Company, as
such term is defined in the Investment Company Act of 1940, as amended.

 

(i) No part of the proceeds of any Advances will be used in any manner that
would result in a violation of Regulation U or X, issued by the Board of
Governors of the Federal Reserve System, as in effect.

 

(j) The proceeds of the Advances shall be used by the Borrower in order to
finance the Acquisition and related costs, fees and expenses, for working
capital purposes and other general corporate purposes.

 

(k) No report, financial statement or other written information furnished by or
on behalf of the Borrower to the Agent or any Lender pursuant to subsection
3.01(f)(v) and subsection 5.01(i) (as modified or supplemented by any other
information provided to the Agent or any Lender) contains or will contain any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in light of the circumstances under which they
were, are or will be made, not

 

31



--------------------------------------------------------------------------------

misleading, except to the extent that the facts (whether misstated or omitted)
do not result in a Material Adverse Effect; provided that with respect to any
projected financial information, the Borrower represents only that such
information has been (or will be) prepared in good faith based on assumptions
believed to be reasonable at the time.

 

(l) The Borrower is in compliance with all material provisions of ERISA, except
to the extent that all failures to be in compliance could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(m) The claims of the Agent and the Lenders against the Borrower under this
Agreement rank at least pari passu with the claims of all its unsecured
creditors, save those whose claims are preferred solely by the laws of general
application having effect in relation to bankruptcy, insolvency, liquidation or
other similar events.

 

(n) The Borrower and its Subsidiaries have filed all United States federal tax
returns and all other tax returns that are material to the Borrower and its
Subsidiaries, taken as a whole, which are required to be filed and have paid all
United States federal taxes and all other taxes that are material to the
Borrower and its Subsidiaries, taken as a whole, in each case, that are due
pursuant to said returns or pursuant to any material assessment received by the
Borrower or any of its Subsidiaries, except in respect of such taxes, if any, as
are being contested in good faith and by proper proceedings and to which
appropriate reserves are being maintained.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

Section 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder the Borrower will (and shall
cause each of its Subsidiaries to):

 

(a) Compliance with Laws, Etc. Comply in all material respects, with all
applicable laws, rules, regulations and orders (such compliance to include,
without limitation, compliance with ERISA, Environmental Laws and the Patriot
Act) except where the failure to so comply would not have a Material Adverse
Effect.

 

(b) Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that none of
the Borrower or any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors and the aggregate
of such Liens would have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

(c) Maintenance of Insurance. Maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates; provided, however, that each of the Borrower and its Subsidiaries may
self-insure to the extent consistent with reasonable business practice.

 

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower and its Subsidiaries may consummate any transaction
permitted under Section 5.02(b) and provided further that none of the Borrower
and its Subsidiaries shall be required to preserve any right or franchise, and
no Subsidiary shall be required to preserve and maintain its corporate
existence, if the senior management of the Borrower or of such Subsidiary (or
any Person authorized by the Borrower or such Subsidiary) shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, and that the loss
thereof is not disadvantageous in any material respect to the Borrower and its
Subsidiaries, taken as a whole.

 

(e) Visitation Rights. During normal business hours and upon not less than five
days’ notice, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of (excluding any confidential information), and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with the appropriate representatives of the Borrower and together
with the appropriate representatives of the Borrower’s independent certified
public accountants, provided, however, that examination of the records of the
Borrower and any of its Subsidiaries shall occur only at times when an Advance
or Advances shall be outstanding to the Borrower and provided, further, that the
Agent and the Lenders may make copies of and abstracts from the records and
books of account only at times when a Default has occurred and is continuing.

 

(f) Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.

 

(g) Maintenance of Properties, Etc. Maintain and preserve its properties that
are material to the conduct of the business of the Borrower and its Subsidiaries
taken as a whole, in good working order and condition, ordinary wear and tear
excepted; provided, however, that the Borrower and its Subsidiaries may sell or
otherwise dispose of such properties to the extent not prohibited under Section
5.02(b).

 

(h) Transactions with Affiliates. Conduct all transactions otherwise permitted
under this Agreement with any of its Affiliates (other than the Borrower and its
Subsidiaries) on terms that are fair and reasonable and no less favorable to the
Borrower or its Subsidiaries than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate except where the failure to do so, in
the aggregate, would not have a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

(i) Reporting Requirements. Furnish to the Lenders:

 

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and the Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer,
treasurer or controller of the Borrower as having been prepared in accordance
with GAAP;

 

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and the
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by the opinion(s) of
Ernst & Young LLP or one or more other firms of independent certified public
accountants of nationally recognized standing reasonably acceptable to the
Agent;

 

(iii) as soon as possible and in any event within five Business Days after a
Board-appointed officer of the Borrower becomes aware of the occurrence of each
Default continuing on the date of such statement, a statement of the chief
financial officer, treasurer or controller of the Borrower setting forth details
of such Default and the action that the Borrower has taken and proposes to take
with respect thereto;

 

(iv) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that the Borrower sends to any of its
security holders, and copies of all reports on Form 8-K that the Borrower files
with the Securities and Exchange Commission (the “SEC”) (other than reports on
Form 8-K filed solely for the purpose of incorporating exhibits into a
registration statement previously filed with the Securities and Exchange
Commission);

 

(v) prompt notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f); and

 

34



--------------------------------------------------------------------------------

(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

 

Reports required to be delivered pursuant to clauses (i), (ii) and (iv) above
for the Borrower shall be deemed to have been delivered on the date on which the
Borrower posts such reports on the Borrower’s website on the Internet at the
website address listed for the Borrower on the signature pages hereof or when
such report is posted on the SEC’s website at www.sec.gov and such posting shall
be deemed to satisfy the reporting requirements of clauses (i), (ii) and (iv)
above; provided that the Borrower shall deliver paper copies of the reports
referred to in clauses (i), (ii) and (iv) above to the Agent or any Lender who
requests the Borrower to deliver such paper copies until written notice to cease
delivering paper copies is given by the Agent or such Lender and provided
further, that in every instance the Borrower shall provide paper copies of the
certificate required by clauses (iii) and (v) above to the Agent and each of the
Lenders until such time as the Agent shall have provided the Borrower written
notice otherwise.

 

(j) Use of Proceeds. Use the proceeds of the Advances in accordance with the
provisions of Section 2.16.

 

Section 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder none of the Borrower or any of
its Subsidiaries will:

 

(a) Liens, Etc. Create or suffer to exist any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or on any of the income
or profits therefrom unless it shall have made effective provision whereby the
Advances shall be secured by such Lien equally and ratably with any and all
obligations and Debt so secured so long as such obligations and Debt are so
secured; provided that nothing in this Section 5.02 shall be construed to
prevent or restrict the following:

 

(i) Permitted Liens,

 

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Borrower or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition or conditional sales or other similar title retention
agreements with respect to property hereafter acquired or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount,
provided, however, that no such Lien shall extend to or cover any properties of
any character other than the real property or equipment being acquired and any
improvements thereto or proceeds thereof, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,

 

35



--------------------------------------------------------------------------------

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

 

(iv) Liens on property of a Person existing at the time such Person becomes a
Subsidiary of the Borrower or any other Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower;
provided that (A) to the extent such Liens were created at a time when such
Person was a Subsidiary or an Affiliate of the Borrower, such Liens attach
solely to the properties or assets subject to such Liens immediately prior to
such merger, consolidation or acquisition and (B) any such Liens that were
created during the period immediately prior to such merger, consolidation or
acquisition were not created in contemplation of the merger, consolidation or
acquisition.

 

(v) Liens to secure Debt issued by the Borrower in connection with a
consolidation or merger of the Borrower with or into any of its Affiliates in
exchange for or otherwise in substitution for long-term senior secured Debt of
such Affiliate (without increase in the amount or extension of the final
maturity date of the Debt of such Affiliate),

 

(vi) Liens on margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System),

 

(vii) the replacement, extension or renewal of any Lien permitted by clauses
(iii) and (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount) of the
Debt secured thereby,

 

(viii) Liens to secure intercompany Debt obligations among Borrower and its
Subsidiaries,

 

(ix) Additional Permitted Liens,

 

(x) Liens arising from any receivables financing accounted for under GAAP as a
sale by the Borrower or any of its Subsidiaries to a Person other than the
Borrower or any of its Subsidiaries, provided that (a) such financing shall be
limited recourse or non-recourse to the Borrower and its Subsidiaries except to
the extent customary for such transactions, and (b) such Liens do not encumber
any assets other than the receivables being financed, the property securing or
otherwise relating to such receivables, and the proceeds thereof, and

 

(xi) Liens, not otherwise subject to any of clauses (i) through (x) above, on
assets, other than Intellectual Property, granted to secure Debt or other
obligations in an aggregate principal amount not to exceed $50,000,000 in the
aggregate.

 

36



--------------------------------------------------------------------------------

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, except that (i) any Subsidiary of the
Borrower organized under the laws of the United States of America or one of its
states may merge into the Borrower in a transaction in which the Borrower is the
survivor; (ii) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (iii) any
Subsidiary of the Borrower may dispose of assets to the Borrower; (iv) the
Borrower may merge into any of its Subsidiaries for the purpose of effecting a
change in its state of incorporation from Delaware to any other state in the
United States if (A) such Subsidiary is incorporated in such other state solely
for the purposes of such merger and, immediately prior to the effectiveness of
such merger, has positive stockholders’ equity, and (B) such merger would not
reasonably be expected to result in a Material Adverse Effect; (v) any
Subsidiary or group of Subsidiaries of the Borrower may merge into, consolidate
with or dispose of assets to Persons other than the Borrower and its
Subsidiaries, so long as, after giving effect to such transaction, such
Subsidiary or Subsidiaries, taken as a consolidated whole, has not disposed of,
in one transaction or a series of related transactions, more than 5% of the
Consolidated assets of the Borrower and its Subsidiaries, taken as a whole,
provided that the foregoing limitation shall not restrict the payment of cash as
contemplated in the Tender Offer Documentation and (vi) any Person may sell
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System).

 

(c) Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except (i) as required or permitted by GAAP or (ii) where
the effect of such change, together with all other changes in accounting
policies or reporting practices made pursuant to this clause (ii) since the
Effective Date, is immaterial to the Borrower and its Subsidiaries taken as a
whole.

 

(d) Financial Covenant. The Borrower shall not permit the Capitalization Ratio
to exceed 40%.

 

(e) Subsidiary Indebtedness. The Borrower will not permit any of its
Subsidiaries to incur or permit to remain outstanding any Debt other than (i)
Debt of a Subsidiary outstanding on the Effective Date and refinancings,
refundings, renewals or extensions thereof, (ii) Debt incurred by a Subsidiary
after the Effective Date so long as the Net Cash Proceeds of such Debt are used
to repay Advances to the extent required in accordance with Section 2.08, (iii)
Debt owed to the Borrower or another Subsidiary of the Borrower and (iv) Debt
not referenced in clauses (i) through (iii) above in an aggregate amount not in
excess of $100,000,000 at any time outstanding.

 

37



--------------------------------------------------------------------------------

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01. Events of Default. If any of the following events (“Event of
Default”) shall occur and be continuing with respect to the Borrower or any of
its Subsidiaries:

 

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable (including pursuant to Section 2.08(b)); or the Borrower
shall fail to pay any interest on any Advance within three (3) Business Days
after the same becomes due and payable; or the Borrower shall fail to pay any
fees payable hereunder within ten (10) Business Days after the same become due
and payable; or the Borrower shall fail to pay any other amount payable under
this Agreement or any Note within ten (10) Business Days after receipt by the
Borrower of written demand therefor; or

 

(b) Any representation or warranty made or deemed made by the Borrower herein or
by the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made or deemed made;
or

 

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (h),(i)(iii),(i)(v) or (j) or 5.02, (ii)
the Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 5.01(i) (other than clauses (iii) and (v) thereof) if such
failure shall remain unremedied for fifteen (15) Business Days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender
or (iii) the Borrower shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
if such failure shall remain unremedied for thirty (30) days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or

 

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or, in the
case of Hedge Agreements, net amount, of at least $75,000,000 in the aggregate
(but excluding Debt outstanding hereunder) of the Borrower or such Subsidiary
(as the case may be) (the “Requisite Amount”), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the later of five
(5) Business Days and the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt; or any such Debt aggregating the
Requisite Amount shall be declared due and payable or any other breach or
default with respect to any other material term shall occur or shall exist under
any agreement or instrument relating to any such Debt aggregating the Requisite
Amount and shall continue after the applicable grace period, if any, specified
in such agreement or instrument if the effect of such breach or default is to
accelerate the maturity of such Debt; or any such Debt aggregating the Requisite
Amount shall be required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, in each
case prior to the stated maturity thereof where the cause of such prepayment,
redemption, purchase or defeasance is the occurrence of an event or condition
that is premised on a material adverse deterioration of the financial condition,

 

38



--------------------------------------------------------------------------------

results of operations or properties of the Borrower or such Subsidiary; provided
that with respect to Debt aggregating the Requisite Amount of the types
described in clauses (h) or (i) of the definition of “Debt” and to the extent
such Debt relates to the obligations of any Person other than a Subsidiary, no
Event of Default shall occur so long as the payment of such Debt is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained; or

 

(e) The Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall generally not pay its respective debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of sixty (60) days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) shall take any
corporate action to authorize any of the actions set forth in this subsection
(e) under any law relating to bankruptcy, insolvency or reorganization or relief
of debtors; or

 

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) and such judgment shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days and enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as and to the extent
that (i) the amount of such judgment or order is covered (subject to standard
deductibles) by a valid and binding policy of insurance between the defendant
and the insurer or insurers covering payment thereof, (ii) such insurer shall be
rated, or, if more than one insurer, at least 90% of such insurers as measured
by the amount of risk insured shall be rated, at least “A-” by A.M. Best Company
or its successor or its successors and (iii) such insurer(s) has been notified
of, and has not refused to defend the claim made for payment of, the amount of
such judgment or order; or

 

(g) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing more than 50% of the combined voting power
of all Voting Stock of the Borrower; or (ii) during any period of up to
twenty-four (24) consecutive

 

39



--------------------------------------------------------------------------------

months, commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Borrower shall cease for
any reason (other than solely as a result of (A) death or disability or (B)
voluntary retirement or resignation of any individual in the ordinary course and
not for reasons related to an actual or proposed change of control of the
Borrower) to constitute a majority of the board of directors of the Borrower; or

 

(h) The Borrower or its ERISA Affiliates shall incur, or shall be reasonably
likely to incur, liability that would have a Material Adverse Effect as a result
of one or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Borrower or its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

 

(i) This Agreement ceases to be in full force and effect or shall be declared
null and void or the Borrower shall contest the validity or enforceability of
this Agreement in writing or deny in writing that it has any further liability,
including with respect to future Advances by Lenders, under this Agreement;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to the Borrower to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or a portion of the Advances, all interest thereon and all other
amounts payable under this Agreement by the Borrower to be forthwith due and
payable, whereupon such Advances, all such interest and all such other amounts
shall become and be forthwith due and payable by the Borrower, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the U.S. Bankruptcy Code, (A) the obligation of each Lender to make
Advances to the Borrower shall automatically be terminated and (B) the Advances,
all such interest and all such other amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.

 

ARTICLE VII

 

THE AGENT

 

Section 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wachovia as its agent hereunder and authorizes the Agent to take such
actions on its behalf and to exercise such powers as are delegated to the Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Agent and the Lenders and the Borrower shall not have rights as a
third party beneficiary of any of such provisions.

 

40



--------------------------------------------------------------------------------

Section 7.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

Section 7.03. Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Agent (a) shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing, (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
relevant Lenders as shall be necessary under the circumstances as provided in
Section 8.01), provided that the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any applicable law, and (c) shall not, except
as expressly set forth herein, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the person serving
as the Agent or any of its Affiliates in any capacity. The Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
8.01) or in the absence of its own gross negligence or willful misconduct. The
Agent shall be deemed not to have knowledge of any Default unless and until
notice thereof is given to the Agent by the Borrower or a Lender. The Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

 

Section 7.04. Reliance by Agent . The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting to an Internet or intranet website or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. The Agent also may rely upon
any statement made to it orally or by telephone and

 

41



--------------------------------------------------------------------------------

believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Advance. The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 7.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

 

Section 7.06. Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in New
York, or an Affiliate of any such bank with an office in New York. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above, provided
that if the Agent shall notify the Borrower and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Agent’s resignation
hereunder, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

Section 7.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and

 

42



--------------------------------------------------------------------------------

information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any Note or any
related agreement or any document furnished hereunder or thereunder.

 

Section 7.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Joint Bookrunners,
syndication agents or documentation agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement, except in its
capacity, as applicable, as the Agent or a Lender hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (i) no amendment, waiver or
consent shall, unless in writing and signed by all the Lenders, do any of the
following: (A) waive any of the conditions specified in Section 3.01, (B) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Advances or the number of Lenders that shall be required for the Lenders or
any of them to take any action hereunder, or (C) amend this Section 8.01; and
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each Lender that has or is owed obligations under this
Agreement or the Notes that are modified by such amendment, waiver or consent,
(A) increase the Commitment of such Lender or subject such Lender to any
additional obligations, (B) reduce the principal of, or interest on, the
Advances made by such Lender or any fees or other amounts payable hereunder to
such Lender, (C) postpone any date fixed for any payment of interest on the
Advances made by such Lender or any fees or other amounts payable hereunder to
such Lender, (D) extend the Maturity Date or (E) amend or waive the application
of Section 2.14.

 

(b) Each Lender grants (x) to the Agent the right to purchase all (but not less
than all) of such Lender’s Commitments and Advances owing to it and the Notes
held by it and all of its rights and obligations hereunder, and (y) to the
Borrower the right to cause an assignment of all (but not less than all) of such
Lender’s Commitments and Advances owing to it, its participations in the Notes
held by it and all of its rights and obligations hereunder to Eligible
Assignees, which right may be exercised by the Agent or the Borrower, as the
case may be, if such Lender (a “Non-Consenting Lender”) refuses to execute any
amendment, waiver or consent which requires the written consent of all or all
affected Lenders under clause (i) or (ii) in

 

43



--------------------------------------------------------------------------------

paragraph (a) above and to which the Required Lenders, and the Borrower have
otherwise agreed; provided that such Non-Consenting Lender shall receive, in
connection with such assignments, payment equal to the aggregate amount of
outstanding Advances owed to such Lender (together with all accrued and unpaid
interest, fees and other amounts owed to such Lender, including any amounts
under Section 2.15). Each Lender agrees that if the Agent or the Borrower, as
the case may be, exercises their option hereunder, it shall promptly execute and
deliver all agreements and documentation reasonably necessary to effectuate such
assignment, without recourse, as set forth in Section 8.07 at the Borrower’s
expense. The Borrower shall be entitled (but not obligated) to execute and
deliver such agreement and documentation on behalf of such Non-Consenting Lender
and any such agreement and/or documentation so executed by the Borrower shall be
effective for purposes of effectuating an assignment pursuant to Section 8.07;
provided, all amounts due and owing to the Non-Consenting Lender have been paid
and the Borrower shall not be permitted to add any obligations or liabilities to
such Non-Consenting Lender.

 

Section 8.02. Notices; Effectiveness; Electronic Consent. (a) Except in the case
of notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows: (i) if to the Borrower, to it at Oracle
Corporation, 500 Oracle Parkway, Redwood Shores, CA 94065, Attention of the
Treasurer (Telecopier No. (650) 633-0171; Telephone No. (650) 506-4118), with a
copy to the General Counsel at Oracle Corporation (Telecopier No. (650)
506-7114; Telephone No. (650) 506-5500); (ii) if to the Agent, to Wachovia at
301 South College Street, Charlotte, North Carolina 28288, Attention: Agency
Services (Telecopier No. (704)     -        ; Telephone No. (704)
    -        ), with a copy to                  (Telecopier No. (    )
    -        ; Telephone No.(    )     -        ; and (iv) if to a Lender, to it
at its address (or telecopier number) set forth in its Administrative
Questionnaire. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when receipt
thereof is confirmed electronically (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Agent, provided that
the foregoing shall not apply to notices to any Lender pursuant to Section 2.02
if such Lender has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes,

 

44



--------------------------------------------------------------------------------

(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
Electronic mail and Internet and intranet websites may be used by the Agent to
distribute communications, such as financial statements and other information as
provided in this Agreement, and to distribute documents for execution by the
parties thereto, and the Agent shall not be responsible for any losses, costs,
expenses and liabilities that may arise by reason of the use thereof, except for
its own gross negligence or willful misconduct. The Agent and the Lenders shall
be entitled to rely and act in good faith upon any notices (including telephonic
notices) purportedly given by or on behalf of the Borrower.

 

(c) Any party hereto may change its address or telecopier number or email
address for notices and other communications hereunder by notice to the other
parties hereto.

 

Section 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

Section 8.04. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable and documented out-of-pocket expenses incurred by the Agent and
its Affiliates, including the reasonable and documented fees, charges and
disbursements of counsel for the Agent (and reasonable, documented fees and time
charges for attorneys who may be employees of the Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Agent or any Lender, including the reasonable and documented
fees, charges and disbursements of any counsel for the Agent or any Lender (and
reasonable and documented fees and time charges for attorneys who may be
employees of the Agent), in connection with the enforcement or protection of its
rights in connection with this Agreement and the Notes, including its rights
under this Section 8.04, or in connection with the Advances made, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

 

45



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Agent (and any sub-agent thereof), each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any Indemnitee
(and reasonable fees and time charges for attorneys who may be employees of the
Agent or any Lender), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Action related in any way to the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by the Borrower, any of its
shareholders or creditors, an Indemnitee or any other Person, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or to the extent that, in
any action brought by the Borrower, the Borrower prevails.

 

(c) To the extent that the Borrower fails to pay any amount required under
paragraph (a) or (b) of this Section 8.04 to be paid by it to the Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.02(e).

 

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the transactions contemplated hereby or thereby.

 

46



--------------------------------------------------------------------------------

(e) All amounts due under this Section 8.04 shall be payable promptly after
written demand therefor.

 

(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.09, 2.12 and 8.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

 

Section 8.05. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section 8.05 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or their respective
Affiliates may have. Each Lender agrees promptly to notify the Borrower and the
Agent after any such setoff and application, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

 

Section 8.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 8.07. Assignments and Participations. (a) No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section 8.07, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 8.07 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
8.07 (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 8.07 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all

 

47



--------------------------------------------------------------------------------

or a portion of its Commitment and the Advances at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Advances at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Advances outstanding thereunder) or,
if the applicable Commitment is not then in effect, the principal outstanding
balance of the Advance of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, unless each
of the Agent and, so long as no Event of Default has occurred and is continuing,
the Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed and such approval to be deemed to have been given if a
response is not received within fifteen Business Days from the date on which
request for approval was received by the applicable Person); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Advance or the Commitment assigned; (iii) any assignment must be approved
with the prior written consent of (A) the Agent and (B) the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that no consent
of the Borrower shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing; (iv) the parties to each assignment shall (1) electronically execute
and deliver to the Agent an Assignment and Acceptance via an electronic
settlement system acceptable to the Agent or (2) manually execute and deliver to
the Agent an Assignment and Acceptance, together with a processing and
recordation fee of $3,500; provided that only one such fee shall be payable in
connection with simultaneous assignments to or by two or more Approved Funds;
and (v) the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire and if required, applicable tax forms.

 

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section 8.07, from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.09, 2.12 and 8.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
8.07.

 

48



--------------------------------------------------------------------------------

(c) The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices in New York a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower at any reasonable time and
from time to time upon reasonable prior notice. Upon its receipt of a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 8.07 and any written consent to
such assignment required by paragraph (b) of this Section 8.07, the Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Advances owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver with respect to (A) reducing the principal of, or
interest on, the Advances made by such Lender or any fees or other amounts
payable hereunder to such Lender, (B) postponing any date fixed for any payment
of interest on the Advances made by such Lender or any fees or other amounts
payable hereunder to such Lender that affects such Participant or (c) extending
the Maturity Date. Subject to paragraph (e) of this Section 8.07, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.09
and 2.12 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 8.07. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.05 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Sections 2.09 and 2.12 than the applicable Lender would have been

 

49



--------------------------------------------------------------------------------

entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.12 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.12(e) as though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Notwithstanding anything to the contrary contained herein, any Lender that is a
Fund may create a security interest in all or any portion of the Advances owing
to it and the Notes, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 8.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under this Agreement and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under this Agreement and the Notes even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Advance that such Granting Lender would otherwise be obligated to make the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Advance, (ii) if an SPC elects
not to exercise such option or otherwise fails to provided all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 8.07, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Agent and without paying any processing fee therefore, assign all or a
portion of its interests in any Advances to the Granting Lender or to any
financial institutions (consented to by the Borrower and Agent) providing
liquidity and/or credit

 

50



--------------------------------------------------------------------------------

support to or for the account of such SPC to support the funding or maintenance
of Advances and (ii) disclose on a confidential basis any non-public information
relating to its Advances to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 8.07 may not be amended without the written consent of each
SPC that holds any Loans at the time of the proposed amendment.

 

(h) Notwithstanding the foregoing to the contrary, the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of each Lender and the Agent.

 

Section 8.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

Section 8.09. Counterparts; Integration; Electronic Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement or any document or instrument
delivered in connection herewith by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

 

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 8.10. Jurisdiction, Etc.(a) The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in New York City and of the United
States District Court sitting in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or the Notes or in any shall affect any right that the
Agent or



 

51



--------------------------------------------------------------------------------

any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the Notes against the Borrower or its properties in the courts of
any jurisdiction.

 

(b) The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or the Notes in any court referred to in paragraph (a) of this
Section 8.10. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.02. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

 

Section 8.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE NOTES BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 8.12. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to it, its Affiliates’ and their respective
partners, directors, officers, employees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under the Notes or any action or proceeding relating to this
Agreement or the Notes or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section 8.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its

 

52



--------------------------------------------------------------------------------

advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section
8.12 or (y) becomes available to the Agent or any Lender on a nonconfidential
basis from a source other than the Borrower.

 

For purposes of this Section 8.12, “Information” means all information received
from (or on behalf of) the Borrower or any of its Subsidiaries relating to the
Borrower or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 8.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Notwithstanding anything herein to the contrary, the Agent and each Lender (and
each employee, representative, or other agent of the Agent and each Lender) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Agent or such Lender relating to such tax treatment and tax
structure, except that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction contemplated hereby as well as other Information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the transaction contemplated
hereby. For this purpose, the tax treatment of the transaction contemplated
hereby is the purported or claimed U.S. federal or state income tax treatment of
the transaction contemplated hereby and the tax structure of the transaction
contemplated hereby is any fact that may be relevant to understanding the
purported or claimed U.S. federal or state income tax treatment of the
transaction contemplated hereby.

 

Section 8.13. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

 

[Remainder of page intentionally left blank]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ORACLE CORPORATION

By

 

 

--------------------------------------------------------------------------------

Title:

   

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Administrative Agent

and as a Lender

By  

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, acting

through its Cayman Islands branch, as

Syndication Agent and as a Lender

By  

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as

Syndication Agent and as a Lender

By

 

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Documentation Agent and as a Lender

By

 

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES, INC.,

as Documentation Agent

By  

 

--------------------------------------------------------------------------------

Title:     By  

 

--------------------------------------------------------------------------------

Title:    

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By  

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI,

LTD., SEATTLE BRANCH, as a Lender

By

 

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL

ASSOCIATION, as a Lender

By

 

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

KEYBANK, NATIONAL ASSOCIATION,

as a Lender

By

 

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a

Lender

By

 

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO-MITSUI BANKING

CORPORATION, as a Lender

By

 

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By

 

 

--------------------------------------------------------------------------------

Title:    

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

Schedule I

 

Domestic Lending Office   Eurodollar Lending Office

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

Schedule 2.01

 

COMMITMENTS

 

Credit Suisse First Boston

   $ 925,000,000

Wachovia Bank, National Association

   $ 925,000,000

ABN AMRO Bank N.V.

   $ 850,000,000

Bank of America, N.A.

   $ 850,000,000

The Bank of Tokyo-Mitsubishi, Ltd., Seattle Branch

   $ 850,000,000

Deutsche Bank Trust Company Americas

   $ 850,000,000

HSBC Bank USA, National Association.

   $ 850,000,000

KeyBank, National Association

   $ 850,000,000

Mizuho Corporate Bank, Ltd.

   $ 850,000,000

Sumitomo-Mitsui Banking Corporation

   $ 850,000,000

Wells Fargo Bank, National Association

   $ 850,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 9,500,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Oracle Credit Agreement



--------------------------------------------------------------------------------

Schedule 5.02(a)

 

EXISTING LIENS

 

Jurisdiction
Searched


--------------------------------------------------------------------------------

  Secured Party


--------------------------------------------------------------------------------

  File No.


--------------------------------------------------------------------------------

  File Date


--------------------------------------------------------------------------------

  Description


--------------------------------------------------------------------------------

Oracle Credit Corporation Secretary of
State, CA   CitiCapital
Commercial
Corporation   0201561365   01/14/2002   All Assignor’s right,
title and interest in
and to Municipal
Payment Plan
Agreement #3005,
Payment Schedule
No. 1 dated
11/29/2001 Secretary of
State, CA   CitiCapital
Commercial
Corporation   0206360794   03/04/2002   All Assignor’s right,
title and interest in
and to Municipal
Payment Plan
Agreement #3005,
Payment Schedule
No. 2 dated
01/29/2002 Secretary of
State, CA   CitiCapital
Commercial
Corporation   0210060662   04/08/2002   All Assignor’s right,
title and interest in
and to Municipal
Payment Plan
Agreement #3005,
Payment Schedule
No. 3 dated
03/06/2002 Secretary of
State, CA   CitiCapital
Commercial
Corporation   0216560835   06/13/2002   All Assignor’s right,
title and interest in
and to Municipal
Payment Plan
Agreement #3005,
Payment Schedule
No. 4 dated
08/29/2002



--------------------------------------------------------------------------------

Jurisdiction

Searched

--------------------------------------------------------------------------------

  Secured Party


--------------------------------------------------------------------------------

  File No.


--------------------------------------------------------------------------------

  File Date


--------------------------------------------------------------------------------

  Description


--------------------------------------------------------------------------------

Secretary of
State, CA   Fleet Business
Credit, LLC   0221360897   07/31/2002   Sale of payments and
other rights in
Payment Schedule
No. 1 to Payment
Plan Agreement No.
3279 dated
07/18/2002 Secretary of
State, CA   Fleet Business
Credit, LLC   UCC-3
02219C0259   08/06/2002   Amendment. See
UCC-1 No.
0221360897 above Secretary of
State, CA   CitiCapital
Commercial
Corporation   0300860671   01/02/2003   All Assignor’s rights
to Municipal
Payment Plan
Agreement #3005,
Payment Schedule
No. 6 dated
11/12/2002 Secretary of
State, CA   CitiCapital
Commercial
Corporation   0227360652   09/30/2002   Chattel Paper Filing Oracle Systems
Corporation Secretary of
State, CA   IBM Credit
Corporation
(Lessor)   0131360762   11/08/2001   Equipment Lease Secretary of
State, DE   IBM Credit
Corporation
(Lessor)   11643662   11/08/2001   Equipment Lease Oracle Corporation
Secretary of
State, CA   Forsythe/McArthur
Associates, Inc.   91086971   04/24/1991   Equipment Lease Secretary of
State, CA   Forsythe/McArthur
Associates, Inc.   UCC-3
96081C0427   03/20/1996   Continuation. See
above UCC-1 No.
91086971 Secretary of
State, CA   Forsythe/McArthur
Associates, Inc.   UCC-3
01024C0892   01/23/2001   Continuation. See
above UCC-1 No.
91086971 Secretary of
State, CA   NEC America, Inc.   9810560175   04/13/1998   Telephone
Equipment



--------------------------------------------------------------------------------

Jurisdiction
Searched


--------------------------------------------------------------------------------

  Secured Party


--------------------------------------------------------------------------------

  File No.


--------------------------------------------------------------------------------

  File Date


--------------------------------------------------------------------------------

  Description


--------------------------------------------------------------------------------

Secretary of
State, CA   NEC America, Inc.   UCC-3
03069C0702   03/10/2003   Continuation. See
Above UCC-1 No.
9810560175 Secretary of
State, CA   IBM Credit
Corporation   0019660045   07/10/2000   Equipment Lease Secretary of
State, CA   Hewlett-Packard
Company Finance
& Remarketing
Division   0026460145   09/13/2000   Equipment Lease Secretary of
State, CA   Fifth Third Bank   0316960830   06/13/2003   All right, title,
interest in and to all
moneys due and to
become due from
the Bureau of
Census under
Purchase Delivery
Order YA 1323-03-
NC-0317 dated
05/21/2003 Secretary of
State, CA   ePlus Government,
inc.   0329060132   10/10/2003   All right, title,
interest in and to all
moneys due and to
become due from
the Dept. of
Treasury under
Purchase Delivery
Order DTRS56-03-
D-70023 dated
05/30/2003 Secretary of
State, CA   Fifth Third Bank   0335160072   12/11/2003   All right, title,
interest in and to all
moneys due and to
become due from
the Dept. of
Transportation
under Purchase
Delivery Order
0001 dated
11/26/2003



--------------------------------------------------------------------------------

Jurisdiction
Searched


--------------------------------------------------------------------------------

  Secured Party


--------------------------------------------------------------------------------

  File No.


--------------------------------------------------------------------------------

  File Date


--------------------------------------------------------------------------------

  Description


--------------------------------------------------------------------------------

Secretary of
State, DE   Citizens Leasing
Corporation   11208573   09/21/2001   All right, title, interest in
and to all moneys due
and to become due from
the U.S. Department of
Interior under Delivery
Order BC01510/001
dated 05/24/2001 Secretary of
State, DE   Citizens Leasing
Corporation   11214530   09/21/2001   All right, title, interest in
and to all moneys due
and to become due from
the U.S. Department of
Interior under Delivery
Order BC01510/001
dated 05/24/2001 Secretary of
State, DE   Citizens Leasing
Corporation   11214589   09/21/2001   All right, title, interest in
and to all moneys due
and to become due from
the U.S. Department of
Interior under Delivery
Order BC01510/001
dated 05/24/2001 Secretary of
State, DE   Fifth Third Bank   21750656   06/19/2002   All right, title,
interest in
and to all moneys due
and to become due from
the U.S. Coast Guard
under Delivery Order
GTCG23-02-F-HP7749
dated 05/24/2002



--------------------------------------------------------------------------------

Jurisdiction

Searched

--------------------------------------------------------------------------------

  Secured Party


--------------------------------------------------------------------------------

  File No.


--------------------------------------------------------------------------------

  File Date


--------------------------------------------------------------------------------

  Description


--------------------------------------------------------------------------------

Secretary of
State, DE   Citizens Leasing
Corporation   22460941   09/24/2002   All right, title,
interest in and to all
moneys due and to
become due from
the U.S.
Department of
Agriculture under
Purchase Orders
43-3142-2-05355
and 43-3142-2-
05356, each dated
08/30/2002 Secretary of
State, DE   Hewlett-Packard
Company   30705049   03/04/2003   Equipment Lease Secretary of
State, DE   Fifth Third Bank   31753279   06/02/2003   All right, title,
interest in and to all
moneys due and to
become due from
the Bureau of
Census under
Purchase Delivery
Order YA 1323-03-
NC-0317 dated
05/21/2003 Secretary of
State, DE   IBM Credit LLC   32371667   08/26/2003   Equipment Lease
Secretary of
State, DE   IBM Credit LLC   40093619   12/23/2003   Equipment Lease
Secretary of
State, DE   IBM Credit LLC   40133365   12/24/2003   Equipment Lease
Secretary of
State, DE   ePlus Government, inc.   41834045   06/24/2004   All right, title,
interest in and to all
moneys due and to
become due from
the Department of
Agriculture under
Purchase Delivery
Order 43-3142-4-
04088 dated
05/28/2004



--------------------------------------------------------------------------------

Jurisdiction
Searched


--------------------------------------------------------------------------------

  Secured Party


--------------------------------------------------------------------------------

  File No.


--------------------------------------------------------------------------------

  File Date


--------------------------------------------------------------------------------

  Description


--------------------------------------------------------------------------------

Secretary of
State, DE   ePlus Government,
inc.   41951716   07/08/2004   All right, title,
interest in and to all
moneys due and to
become due from the
Department of
Commerce under
Purchase Delivery
Order
DG133504NC0376
dated 05/10/2004 Secretary of
State, DE   ePlus Government,
inc.   43122803   11/01/2004   All right, title,
interest in and to all
moneys due and to
become due from the
Army & Air Force
Exchange Service
under Purchase
Delivery Orders 09-
2624-2688 and 09-
2624-2684, each
dated 08/31/2004 Secretary of
State, DE   ePlus Government,
inc.   43217348   11/15/2004   Filed “in-lieu of
continuation.” See
filing No.
0329060132 filed on
10/12/2003 in the
State of California
and filing No.
0335160072 filed on
12/11/2003 in
the State of California Each Lien that is a Permitted Lien